Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cheyenne Pate, Appellant                              Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00082-CV         v.                         13CO305-102).      Opinion delivered by
                                                      Chief Justice Morriss, Justice Carter and
Warden Dawn Grounds, et al., Appellees                Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cheyenne Pate, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 27, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk